Case: 2:20-cv-02928-EAS-CMV Doc #: 103 Filed: 02/24/21 Page: 1 of 3 PAGEID #: 1391




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 SUSAN LLOYD,

                         Plaintiff,

         v.                                                Civil Action 2:20-cv-2928
                                                           Judge Edmund A. Sargus, Jr.
                                                           Magistrate Judge Chelsey M. Vascura
 THOMAS POKORNY, et al.,

                         Defendants.



                             REPORT AND RECOMMENDATION

       On January 11, 2021, the Court granted Plaintiff a final extension of time to properly

serve Defendants Jason Whitacre, Scott Flynn, Flynn, Keith, and Flynn, LLC, and Troy Reeves,

and ordered that Plaintiff file proof of such service on the docket by February 11, 2021. (Order,

ECF No. 94.) In the Order, the Court also cautioned Plaintiff that failure to properly effect

service on these four Defendants would result in the dismissal of Defendants Jason Whitacre,

Scott Flynn, Flynn, Keith, and Flynn, LLC, and Troy Reeves from this action with prejudice

pursuant to Federal Rule of Civil Procedure 41(b). (Id. at 2.) To date, Plaintiff has not filed the

required proof of service on the docket.

       Under the circumstances, the undersigned finds dismissal of Plaintiff’s action appropriate

pursuant to Rules 4(m) and 41(b). The Court’s inherent authority to dismiss a plaintiff’s action

with prejudice because of her failure to prosecute is expressly recognized in Rule 41(b), which

provides in pertinent part: “If the plaintiff fails to prosecute or to comply with these rules or a

court order, a defendant may move to dismiss the action or any claim against it. Unless the

dismissal order states otherwise, a dismissal under this subdivision (b) . . . operates as an
Case: 2:20-cv-02928-EAS-CMV Doc #: 103 Filed: 02/24/21 Page: 2 of 3 PAGEID #: 1392




adjudication on the merits.” Fed. R. Civ. P. 41(b); Link v. Walbash R.R. Co., 370 U.S. 626, 629–

31 (1962). “This measure is available to the district court as a tool to effect ‘management of its

docket and avoidance of unnecessary burdens on the tax-supported courts [and] opposing

parties.’” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999) (internal citations omitted).

        The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

        Here, Plaintiff (1) failed to effect service of process on the Defendant during the time

permitted by Federal Rule of Civil Procedure 4(m); and (2) failed to comply with the Court’s

show cause order. Plaintiff’s failure to timely comply with the clear orders of the Court, which

established reasonable deadlines for compliance, constitutes bad faith or contumacious conduct.

See Steward v. Cty. of Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir. 2001) (concluding that a

plaintiff’s failure to comply with a court’s order “constitute[d] bad faith or contumacious

conduct and justifie[d] dismissal”). Because Plaintiff has missed these deadlines and disregarded

the Court’s order, the undersigned concludes that no alternative sanction would protect the

integrity of the pretrial process.

        It is therefore RECOMMENDED that this action be DISMISSED WITHOUT

PREJUDICE pursuant to Rule 4(m) for failure to timely effect service of process and pursuant
                                                  2
Case: 2:20-cv-02928-EAS-CMV Doc #: 103 Filed: 02/24/21 Page: 3 of 3 PAGEID #: 1393




to Rule 41(b) for failure to prosecute. It is further RECOMMENDED that Plaintiff be ordered

to list 2:20-cv-2928 as a related case if she re-files this action.

                                PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                        /s/ Chelsey M. Vascura
                                                        CHELSEY M. VASCURA
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    3
